Citation Nr: 0618884	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  02-09 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to April 
1974.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

This matter was last before the Board in January 2005, at 
which time it reopened and then remanded the claim in order 
to afford the veteran due process and to complete additional 
evidentiary development.  The Board is satisfied that to the 
extent necessary, all action requested on remand is complete, 
such that it may now proceed with a decision on the matter 
herein.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent evidence of record does not establish or 
otherwise indicate that the veteran participated in combat or 
served in close proximity to combat-related conditions during 
active service, to include being stationed with a unit that 
sustained enemy attacks.  

3.  Competent evidence of record does not confirm or 
otherwise suggest the occurrence of the veteran's claimed in-
service stressful event.  

4.  Competent evidence of record does not show that currently 
diagnosed post-traumatic stress disorder (PTSD) is 
etiologically related to a confirmed in-service stressful 
event.


CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD) was not incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303(d); 3.304(f), 4.125(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, March 2001, 
November 2003, and January 2005 letters from the RO and the 
Appeals Management Center (AMC) on its behalf specifically 
notified the veteran of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
service connection, and of the division of responsibility 
between the veteran and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence that VA would seek to provide; (3) informing the 
veteran about the information and evidence that he was 
expected to provide; and (4) requesting the veteran to 
provide any information or evidence in his possession that 
pertained to the claims.  To that end, the March 2001 and 
November 2003 VCAA letters provided the veteran with 
information as to the first three aforementioned notice 
elements, while the January 2005 VCAA letter addressed those 
notice elements, but also addressed the fourth notice element 
as well.

The Board recognizes that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the veteran has a right to a VCAA content-
complying notice and then to proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As noted, 
the AMC issued the last VCAA letter to the veteran in January 
2005.   Thereafter, he was afforded an opportunity to 
respond, and the AMC  subsequently reviewed the claim and 
issued supplemental statements of the case (SSOCs) to the 
veteran in December 2005 and February 2006.  Under these 
circumstances, the Board finds that the aforementioned 
notification requirements of the VCAA have been satisfied for 
this appeal.  Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In addition, the Court recently issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 
5) effective date of the disability.  The Court held that 
upon receipt of an application for service connection, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, supra  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
VA awards service connection.  Id.  

In the pending appeal, as noted earlier, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his claim, but did not advise him 
as to the type of evidence necessary to establish a 
disability rating or effective date for his claimed disorder.  
Despite the inadequate notice provided to the veteran on 
these two elements, however, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision in this case.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a question 
that was not addressed by the agency of original 
jurisdiction, it must consider whether the veteran has been 
prejudiced thereby).  In this regard, because the Board 
concludes below that the preponderance of the evidence is 
against the claim for service connection, any question as to 
the appropriate disability rating or effective date to be 
assigned (in the event of an award of service connection) is 
accordingly moot.  

Furthermore, VA also has a duty under the VCAA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  In this regard, the Board observes that 
the veteran's available service medical and personnel records 
are associated with the claims file, as are all pertinent and 
available VA and private medical records as identified and/or 
provided by the veteran.  As well, VA provided the veteran 
with a VA examination in support of his claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  

The Board is also aware that VA was unable to verify the 
veteran's reported stressor, or to provide him with 
additional information that he requested to attempt to verify 
the stressor on his own.  However, upon review of the entire 
record, the Board finds that VA adequately tried to confirm 
the identified stressor by contacting the appropriate 
organizations, and that after receiving notice that there was 
insufficient information to confirm the stressor, VA 
thereafter advised the veteran of the necessary missing 
information that he would have to provide in order to attempt 
to confirm his stressor again.  The veteran, however, did not 
provide any such additional information.  And, the record 
further reflects that VA provided the veteran with all 
pertinent documentation in its possession, including a copy 
of the claims file and a copy of additional records 
subsequently associated with the claims file during the 
pendency of this appeal, such that it now has no other 
information to give the veteran in relation to his claimed 
stressor.  

At this time, the veteran and his representative have not 
made the Board aware of any other additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide the claim.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained, such that the case is ready 
for appellate review. 

To that end, as noted, the evidence available for review 
includes the veteran's service records, VA and private 
medical reports, Social Security Administration (SSA) 
records, and testimony, statements, and argument provided by 
the veteran and his representative in support of the claim.  
In reaching its decision herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence now contained in the claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

Service connection for post-traumatic stress disorder (PTSD) 
requires: medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2005) (requiring that 
the diagnosis conform to the requirements of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 
10 Vet. App. 128 (1997).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of service, then the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(1) (2005).

The requirement of 38 C.F.R. § 3.304(f) for credible 
supporting evidence means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  Credible supporting 
evidence, however, need not be service department evidence.  
See Moreau v. Brown, 9 Vet. App. at 395 (1996).  A noncombat 
veteran's claim must be denied if the preponderance of the 
evidence is against the claim.  "Preponderance of the 
evidence" means that the truth of the fact in controversy is 
"more likely than not."  See Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).  Conversely, a combat veteran's claim 
cannot be denied unless there is clear and convincing 
evidence to the contrary as to the service incurrence or 
aggravation element.  See 38 C.F.R. §3.304(f)(1).  "Clear 
and convincing" means that there is a "reasonable certainty 
of the truth of the fact in controversy."  See Vanerson v. 
West, 12 Vet. App. 254 (1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. 389 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis of the Claim

For the reasons that follow, the Board holds that because the 
preponderance of the evidence is against the veteran's claim, 
it must deny this appeal.  

The veteran reports that in January 1973, while on active 
duty, he was traveling in a small commercial airplane that 
experienced a rough landing and nose gear collapse in Cape 
Newenham, Alaska.  He states that he sustained physical 
injuries as a result of this event, including the initial 
report of a head injury in March 2001, and a later report of 
neck and shoulder injuries in July 2002.  He identifies this 
accident as the in-service stressor that led to his 
development of currently diagnosed post-traumatic stress 
disorder (PTSD).

The veteran's service personnel records reflect that he 
served as a refrigeration and air conditioning specialist, 
and confirm that he was stationed in Alaska for much of his 
active service.  His service personnel records, however, 
contain no documentation pertaining to his involvement in a 
January 1973 airplane crash.  These records also, while 
confirming that the veteran had over 11 months of foreign 
service during the Vietnam Era, do not report or suggest that 
the veteran was involved in combat or located near combat 
operations.

The veteran's service personnel records do contain travel 
orders dated in August 1973, directing him to travel within 
Alaska from Cape Newenham to Elmendorf Air Force Base in 
December 1973, but they do not contain any records in 
relation to a January 1973 trip to Cape Newenham. 

The veteran's service medical records, which include 
treatment entries dated in and near January 1973, do not 
reflect any complaints, symptoms, diagnosis, or treatment of 
PTSD, or of any physical injuries sustained in a January 1973 
plane crash, including injuries to his head, neck, or 
shoulder.  The service medical records do note an August 1973 
psychiatric evaluation in order to determine the veteran's  
suitability for continued service, but the ultimate diagnosis 
was a transient situational anxiety reaction in relation to 
his receipt of notice of a transfer to another remote 
location without being able to relocate his family, and 
without overt signs of undue anxiety or depression on 
clinical evaluation by the Acting Chief of the Mental Health 
Service at the Elmendorf Air Force Base hospital.   

As well, the record reflects that VA attempted to corroborate 
the veteran's reported stressor as described above, but that 
VA received negative replies from the U.S. Air Force Safety 
Center in June 2005 and the U.S. Army and Joint Services 
Records Research Center (JSRRC) in June 2003 and again in 
September 2005.  The JSRRC reported that it would need more 
specific information on the flight and the accident in order 
to attempt to verify it, but confirmed in September 2005 that 
it was unable to verify the event as based upon the 
information already provided by the veteran.  The veteran 
reported that he provided VA with all information in his 
possession with regard to this event, and the Board is also 
aware that the veteran asked VA to provide him with the 
flight and airplane numbers for the accident.  As well, he 
testified in September 2004 that he had already contacted the 
Federal Aviation Administration and the National 
Transportation Safety Board for information, but that these 
agencies had no pertinent and/or available records.  
Unfortunately, VA is not in possession of such information, 
and is not aware of any other avenue to attempt to obtain it.  
Moreover, without this additional information, as indicated 
by the JSRRC, VA cannot verify the veteran's claimed 
stressor.  

The veteran, however, testified at his September 2004 hearing 
before the undersigned that his PTSD symptoms have 
continuously existed since his service discharge, and that he 
sought regular treatment for his problem since that time.  A 
July 2005 VA examination report includes commentary from the 
examiner that the veteran received VA treatment for symptoms 
suggestive of PTSD within the VA Central Texas Healthcare 
System since at least 1975, but that he was initially 
assigned diagnoses other than PTSD.  The veteran therefore 
avers that entitlement to service connection for PTSD is 
warranted in his case on the basis of continuity of 
symptomatology per 38 C.F.R. § 3.303(b).

There is a record of the veteran's VA mental health treatment 
since January 1975.  A concurrent VA examination report, 
however, listed a diagnosis of marked passive-aggressive 
personality.  A March 1975 VA psychiatric testing report 
found mild to moderate anxiety and depression, situational in 
part, while a treating VA doctor stated in October 1975 that 
he had a tentative diagnosis of situational maladjustment.  
Then, a January 1976 VA examination report, prepared with 
claims file review, noted his description of the initial 
development of nervous symptoms around August 1972, while he 
was stationed in Alaska, but he did not mention a plane 
crash.  After clinical evaluation, however, the diagnosis was 
passive aggressive personality disorder with maladjustment to 
adult life.   (Notably, the veteran did claim service 
connection for a head injury in September 1975 and attributed 
it to a plane crash, but did not aver that his psychiatric 
problems were also related to that accident.)

Thereafter, the veteran's VA treatment records reflect 
diagnoses including schizoaffective disorder beginning at 
least or around early 1991.  The records further indicate 
that he did not mention or seek treatment for PTSD symptoms 
until approximately October 2000, but the records also 
document that he was not assigned a PTSD diagnosis at that 
time.  Also at that time, he reported his in-service 
involvement in a plane crash on a remote Pacific island, and 
noted that there were no serious injuries from the event.  
The veteran then continued his VA mental health treatment, 
with a record of other mental diagnoses including depressive 
disorder NOS.  Then, a July 2002 VA mental health clinic 
report finally reflected a diagnosis of late onset PTSD (as 
well as depressive disorder NOS secondary to PTSD), which 
also noted the veteran's description of an in-service runway 
crash in Alaska when he and eight other servicemen were 
"almost killed," and included his report of neck and 
shoulder injuries.  Thereafter, these two diagnoses continued 
to be reflected in the veteran's VA treatment records from 
that date forward.

The claims file also contains the veteran's Social Security 
Administration (SSA) records, which include copies of his VA 
treatment reports, as well as the results of private medical 
evaluations conducted in conjunction with his requests for 
SSA disability benefits.  The private reports include 
diagnoses of schizoaffective disorder versus dysthymia 
secondary to physical pain and a personality disorder in mid-
1994, as well as diagnoses of a mood disorder not otherwise 
specified (NOS).  These records also note the veteran's 
report of a "new" psychiatric disorder - PTSD - in 
approximately January 2000.  Further, the records document a 
continued award of SSA disability benefits in April 2005 for 
a primary diagnosis of affective/mood disorders and a 
secondary diagnosis of PTSD.  (The original November 1995 
award, effective from August 1993, was given in relation to a 
primary diagnosis of degenerative arthritis and a secondary 
diagnosis of affective disorder.)  

As well, a March 2005 private medical report from Quality 
Care Medical Group reflected diagnoses of PTSD and 
schizoaffective disorder (by history).  Reports from W.E.L., 
M.D., dated in April 2001, November 2003, and April 2005, 
noted his treatment of the veteran since approximately 
October 1998 and his opinion that the veteran had had PTSD 
for many years prior to 2001; the latest report also advised 
that in addition to PTSD, the veteran had mixed acute and 
chronic bipolar disorder (as opposed to schizoaffective 
disorder).

The Board is aware that competent medical evidence of record, 
including but not limited to the July 2005 VA examination 
report, reflects current diagnoses of PTSD in relation to the 
veteran's claimed in-service stressor.  Moreover, the Board 
is aware that the July 2005 VA examiner noted that "the 
incident of the plane crash in Alaska is well-established," 
and that that for that examination, the veteran purportedly 
brought in pictures of himself and a service buddy from the 
time of the crash (which did not provide for the claims 
file).  The veteran also apparently reported that he was 
injured at that time.  

The Board further observes, however, that the record, as it 
now stands and as summarized above, still lacks credible 
and/or competent confirmation of the occurrence of the 
veteran's described stressful event.  Moreover, the veteran's 
service records do not confirm the January 1973 flight, or 
reflect any medical treatment of the veteran's reported 
injuries from this accident.  As such, despite a current 
diagnosis of PTSD and medical opinion relating this diagnosis 
to his described in-service stressful event, the Board must 
still deny entitlement to service connection to PTSD, for 
lack of any verified combat or noncombat stressor.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(d), 3.304(f) 4.125(a); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); Doran v. Brown, 6 Vet. App. 283 (1994).   

As well, while the Board is aware that the July 2005 VA 
examiner opined that the veteran's initial post-service VA 
mental health treatment and evaluation records reflected 
symptomatology that was suggestive of PTSD, the Board cannot, 
under VA law, award him service connection for PTSD on the 
basis of continuity of symptomatology per 38 C.F.R. 
§ 3.303(b).  First, the Board finds that these comments, 
noting that the recorded symptoms were "suggestive" of 
PTSD, were no more than speculative on that examiner's part.  
Second, at that time, there was no mention of the veteran's 
claimed stressor in relation to his mental problems, and more 
importantly, the records reflect that PTSD was not even 
contemplated at that time; rather, the diagnoses at issue 
were rooted in a personality disorder.  Finally, and most 
importantly, VA law clearly requires that for an award of 
service connection for PTSD (as opposed to any other mental 
disorder), there must be appropriate confirmation of an in-
service stressor.  As such, entitlement to service connection 
in this case, as premised only upon continuity of PTSD 
symptoms, and especially with no medical mention of PTSD 
until approximately October 2000, is simply not for further 
consideration for this appeal.  

In reaching the above conclusions, the Board notes that 
although a veteran, as a layperson lacking the appropriate 
medical expertise, can provide statements as to his 
complaints and observable symptoms, he cannot competently 
offer a diagnosis or provide a medical opinion as to 
causation or the etiology of his claimed disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2005) (competent medical evidence means 
evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Again, the Board has considered the benefit of the doubt rule 
in this case, but as the preponderance of the evidence is 
against the veteran's claim, the evidence is not in a state 
of relative equipoise, and there is no basis to apply it.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


